 1

 2

 3

 4

 5
                              IN THE UNITED STATES DISTRICT COURT
 6                          FOR THE WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   BARRY LONG,

 9                                                     NO. 2:16-CV-01961-TSZ
                          Plaintiff,
10                                                     STIPULATED MOTION TO
            vs.                                        WITHDRAW PLAINTIFF’S
11                                                     MOTION TO COMPEL
     LIVE NATION WORLDWIDE, INC.,                      DISCOVERY RESPONSES;
12   d/b/a TICKETMASTER,                               PROPOSED ORDER

13                        Defendant.                   Noting Date: December 20, 2018

14

15                                     I.       STIPULATED MOTION

16            Plaintiff Barry Long, AND Defendant Ticketmaster (collectively, the “parties”) through

17   their counsel of record hereby stipulate, agree, and move to withdraw Plaintiff’s Motion to

18   Compel Discovery Responses. (Dkt. #53).

19            The parties have reached a tentative settlement arrangement, and in order to avoid

20   unnecessary costs and time and in the interests of judicial economy, the Parties request this

21   Court withdraw Plaintiff’s Motion to Compel Discovery Responses (Dkt. #53), without costs or

22   attorneys’ fees to either party and without notice of presentation of the Order, and to remove all

23   related dates from the Court’s schedule.

24    STIPULATED MOTION TO WITHDRAW PLAINTIFF’S              WASHINGTON CIVIL & DISABILITY
      MOTION TO COMPEL DISCOVEY RESPONSES - 1
                                                                     ADVOCATE
      2:18-cv-01490-TSZ                                               3513 NE 45th St, Suite G
                                                                        Seattle, WA 98105
                                                                          (206) 402-5846
 1   Dated This 20th day of December, 2018,

 2
     Jointly By:
 3
     /s/Christopher Carney                          /s/Conrad A. Reynoldson
 4   Christopher Carney                             Conrad A. Reynoldson
     WSBA# 30325                                    WSBA# 48187
 5   Carney Gillespie Issit PLLP                    Washington Civil & Disability Advocate
     600 1st Ave, Suite LL08                        3513 NE 45th Street, Suite G
 6   Seattle, WA 98104                              Seattle, WA 98105
     (206) 445-0212                                  (206) 855-3134
 7   Christopher.carney@cgilaw.com                  Conrad@wacda.com
     Attorney for Plaintiff Barry Long              Attorney for Plaintiff Barry Long
 8

 9   SHEPPARD MULLIN RICHTER & HAMPTON, LLP

10   /s/ Gregory F. Hurley
     Gregory F. Hurley, CSB # 126791
11   Pro Hac Vice
       ghurley@sheppardmullin.com
12   Bradley J. Leimkuhler, CSB # 261024
     Pro Hac Vice
13     bleimkuhler@sheppardmullin.com
     Sheppard Mullin Richter & Hampton, LLP
14   650 Town Center Drive, 4th Floor
     Costa Mesa, California 92626-1993
15   Telephone: 714.513.5100
     Facsimile: 714.513.5130
16
     Attorneys for Defendants,
17   LIVE NATION WORLDWIDE, INC. and
     TICKETMASTER, LLC
18

19

20
                                                  II. ORDER
21
              Having read the above stipulated motion regarding Plaintiff’s Motion to Compel
22
     Discovery Responses, and good cause appearing, the Court ORDERS:
23

24    STIPULATED MOTION TO WITHDRAW PLAINTIFF’S            WASHINGTON CIVIL & DISABILITY
      MOTION TO COMPEL DISCOVEY RESPONSES - 2
                                                                   ADVOCATE
      2:18-cv-01490-TSZ                                             3513 NE 45th St, Suite G
                                                                      Seattle, WA 98105
                                                                        (206) 402-5846
 1        1. Plaintiff’s Motion to Compel Discovery Responses (Dkt. #53) be withdrawn without

 2            costs or attorneys’ fees to either party, and

 3        2. All related dates be removed from this Court’s schedule.

 4        IT IS SO ORDERED

 5

 6   DATED this ________ day of December, 2018.

 7

 8                                   _____________________________________
                                     Thomas S. Zilly
 9                                   United States District Judge

10
     Presented By:
11    /s/Christopher Carney                            /s/Conrad A. Reynoldson
      Christopher Carney                               Conrad A. Reynoldson
12    WSBA# 30325                                      WSBA# 48187
      Carney Gillespie Issit PLLP                      Washington Civil & Disability Advocate
13    600 1st Ave, Suite LL08                          3513 NE 45th Street, Suite G
      Seattle, WA 98104                                Seattle, WA 98105
14    (206) 445-0212                                    (206) 855-3134
      Christopher.carney@cgilaw.com                    Conrad@wacda.com
15    Attorney for Plaintiff Barry Long                Attorney for Plaintiff Barry Long

16
     SHEPPARD MULLIN RICHTER & HAMPTON, LLP
17
     /s/ Gregory F. Hurley
18   Gregory F. Hurley, CSB # 126791
     Pro Hac Vice
19     ghurley@sheppardmullin.com
     Bradley J. Leimkuhler, CSB # 261024
20   Pro Hac Vice
       bleimkuhler@sheppardmullin.com
21   Sheppard Mullin Richter & Hampton, LLP
     650 Town Center Drive, 4th Floor
22   Costa Mesa, California 92626-1993
     Telephone: 714.513.5100
23   Facsimile: 714.513.5130

24    STIPULATED MOTION TO WITHDRAW PLAINTIFF’S               WASHINGTON CIVIL & DISABILITY
      MOTION TO COMPEL DISCOVEY RESPONSES - 3
                                                                      ADVOCATE
      2:18-cv-01490-TSZ                                               3513 NE 45th St, Suite G
                                                                        Seattle, WA 98105
                                                                          (206) 402-5846
 1   Attorneys for Defendants,
     LIVE NATION WORLDWIDE, INC. and
 2   TICKETMASTER, LLC

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24   STIPULATED MOTION TO WITHDRAW PLAINTIFF’S   WASHINGTON CIVIL & DISABILITY
     MOTION TO COMPEL DISCOVEY RESPONSES - 4
                                                         ADVOCATE
     2:18-cv-01490-TSZ                                  3513 NE 45th St, Suite G
                                                          Seattle, WA 98105
                                                            (206) 402-5846
 1
                                               CERTIFICATE OF SERVICE
 2                        I, Michael Terasaki, hereby certify under penalty of perjury under the laws of the
 3   State of Washington, that on the day set forth below, I electronically filed the foregoing with the

 4   Clerk of the Court using the CM/ECF system which will send notification of such filing to the

     attorneys of record for the defendant.
 5

 6
                          Signed at Seattle, Washington this 20th day of December, 2018.
 7

 8                        s/Michael Terasaki
                          Michael Terasaki
 9

10                        WASHINGTON CIVIL & DISABILITY ADVOCATE
                          3513 NE 45th Street, Suite G
11                        Seattle, WA 98105
                          (206) 855-3134
12                        terasaki@wacda.com

13

14

15

16

17

18

19

20

21

22

23

24    STIPULATED MOTION TO WITHDRAW PLAINTIFF’S                   WASHINGTON CIVIL & DISABILITY
      MOTION TO COMPEL DISCOVEY RESPONSES - 5
                                                                          ADVOCATE
      2:18-cv-01490-TSZ                                                    3513 NE 45th St, Suite G
                                                                             Seattle, WA 98105
                                                                               (206) 402-5846
